 



Exhibit 10.15
AMERICAN MEDICAL SYSTEMS HOLDINGS, INC.
2007 NAMED EXECUTIVE OFFICER COMPENSATION SUMMARY
2007 Base Salary and Option Grants. For fiscal 2007, the company’s principal
executive officer, principal financial officer and each other named executive
officer will receive the base salary set forth below (effective as of
February 1, 2007), and has been granted an option to purchase the number of
shares of company common stock set forth below. All options were granted under
the company’s 2005 Stock Incentive Plan at an exercise price of $20.39 (equal to
the “fair market value” of a share of common stock on the grant date), vest over
a period of four years and have a term of seven years.

                      Name   Title   Base Salary   Options
Martin J. Emerson
  President and Chief Executive Officer   $ 365,000       125,000  
 
                   
Ross A. Longhini
  Executive Vice President and Chief Operating Officer   $ 310,000       50,000
 
 
                   
Mark A. Heggestad(1)
  Executive Vice President and Chief Financial Officer   $ 265,000       0  
 
                   
Lawrence W. Getlin
  Senior Vice President, Compliance, Quality Systems and Legal   $ 247,000      
25,000  
 
                   
John F. Nealon
  Senior Vice President, Business Development   $ 241,000       25,000  

 

(1)   Mark A. Heggestad joined the company as the Executive Vice President and
Chief Financial Officer on December 18, 2006.

2007 Executive Variable Incentive Plan. Our executive officers participate in
our 2007 Executive Variable Incentive Plan. The Compensation Committee (and the
Board of Directors with respect to executive officers) established a target
bonus for each participant in the plan. The plan provides for payment of a bonus
based on achievement of net sales, net income and free cash flow objectives in
the 2007 operating plan approved by the Board. The total bonus is weighted
50 percent for achieving the net sales objective, 30 percent for achieving the
net income objective and 20 percent for achieving the free cash flow objective.
The plan provides for payment beginning at 25 percent of target bonus for
achieving 90 percent of the net sales and net income objectives, and bonuses for
achieving these objectives are paid quarterly. The plan provides for payment
beginning at 50 percent of target bonus for achieving 70 percent of the free
cash flow objective, and the bonus for achieving this objective is paid
annually. The bonus payable under the plan increases with percentage achievement
relative to the objectives, and 100 percent of the target bonus is paid at
100 percent achievement of the plan objectives. The maximum bonus payable under
the plan is 200 percent of the target bonus at 115 percent achievement of the
net sales and net income plan objectives, and 130 percent of the free cash flow
objective. The target bonus for 2007 for the company’s principal executive
officer, principal financial officer and each other named executive officer is
set forth in the table below.

              Name   Title   Target Bonus
Martin J. Emerson
  President and Chief Executive Officer   $ 255,500  
 
           
Ross A. Longhini
  Executive Vice President and Chief Operating Officer   $ 155,000  
 
           
Mark A. Heggestad
  Executive Vice President and Chief Financial Officer   $ 132,500  
 
           
Lawrence W. Getlin
  Senior Vice President, Compliance, Quality Systems and Legal   $ 98,800  
 
           
John F. Nealon
  Senior Vice President, Business Development   $ 108,450  

 